
	
		I
		112th CONGRESS
		1st Session
		H. R. 1972
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2011
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend title 40, United States Code, to authorize the
		  National Capital Planning Commission to designate and modify the boundaries of
		  the National Mall area in the District of Columbia reserved for the location of
		  commemorative works of preeminent historical and lasting significance to the
		  United States and other activities, to require the Secretary of the Interior
		  and the Administrator of General Services to make recommendations for the
		  termination of the authority of a person to establish a commemorative work in
		  the District of Columbia and its environs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Mall Revitalization and
			 Designation Act.
		2.Establishment of
			 commemorative works in the District of Columbia and its environs
			(a)Modification of
			 Area I and Area II boundariesSection 8908 of title 40, United States
			 Code, is amended—
				(1)by redesignating
			 subsection (c) as subsection (d); and
				(2)by inserting after
			 subsection (b) the following new subsection:
					
						(c)Modification of
				Area I and Area II boundaries
							(1)Modification
				authorityThe National
				Capital Planning Commission, in the sole exercise of its discretion, may modify
				the boundaries of Area I and Area II, as depicted on the map referred to in
				subsection (a). A decision of the National Capital Planning Commission under
				this paragraph is not subject to review.
							(2)NotificationThe
				National Capital Planning Commission shall notify the Secretary and
				Administrator, the National Capital Memorial Advisory Commission, and the
				congressional committees specified in subsection (b) of any boundary
				modification made under the authority of this subsection.
							(3)Conforming
				changes to mapThe Secretary
				shall revise the map referred to in subsection (a) to reflect any boundary
				modification made under the authority of this
				subsection.
							.
				(b)Recommendations
			 regarding termination of authority To establish commemorative
			 workSection 8903 of such title is amended by adding at the end
			 the following new subsection:
				
					(f)Recommendations
				regarding termination of legislative authorityThe Secretary of the Interior or the
				Administrator of General Services may submit a recommendation to Congress that
				the legislative authority for a commemorative work be terminated before the
				expiration date applicable to the work under subsection (e) if the Secretary or
				the Administrator determines the person authorized to establish the work does
				not possess the capacity or resources to successfully complete the project
				before that expiration
				date.
					.
			(c)Recommendations
			 for changes to commemorative works process
				(1)Preparation of
			 recommendationsThe National
			 Capital Planning Commission shall prepare recommendations to improve upon the
			 process required by chapter 89 of title 40, United States Code, for the
			 selection, design, and subject matter of commemorative works in the District of
			 Columbia and its environs.
				(2)Special
			 considerationsIn the
			 preparation of recommendations under paragraph (1), the National Capital
			 Planning Commission shall—
					(A)consult with the
			 National Park Service and other appropriate Federal and local agencies,
			 recognized national leaders in culture and development, and other interested
			 persons; and
					(B)take into account the Memorials and Museums
			 Master Plan prepared by National Capital Planning Commission in 2001 and the
			 Legacy Plan prepared by National Capital Planning Commission in 1997.
					(3)Submission of
			 recommendationsNot later
			 than one year after the date of the enactment of this Act, the National Capital
			 Planning Commission shall submit the recommendations prepared under paragraph
			 (1) to the Secretary of the Interior, the Administrator of General Services,
			 the National Capital Memorial Advisory Commission, the Committee on House
			 Administration, the Committee on Transportation and Infrastructure, and the
			 Committee on Natural Resources of the House of Representatives, and the
			 Committee on Energy and Natural Resources of the Senate.
				(d)Plan for
			 National Mall visitor enhancementNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of the Interior shall submit a plan to
			 enhance visitor enjoyment, amenities, cultural experiences in, and the vitality
			 of the National Mall, as defined in section 8908 of title 40, United States
			 Code, to the Committee on House Administration, the Committee on Natural
			 Resources, and the Committee on Transportation and Infrastructure of the House
			 of Representatives, and the Committee on Energy and Natural Resources of the
			 Senate.
			
